Name: Commission Regulation (EEC) No 3334/89 of 6 November 1989 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/14 Official Journal of the European Communities 7. 11 . 89 COMMISSION REGULATION (EEC) No 3334/89 of 6 November 1989 altering the export refunds on malt 3225/89 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular the fifth subpara ­ graph of Article 16(2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EEC) No 3225/89 (3), as amended by Regulation (EEG) No 3309/89 (4); Whereas Regulation (EEC) No 2744/75 of the Council of 29 October 1975 on the import and export system for products processed from cereals and from rice (*), as last amended by Regulation (EEC) No 1906/87 ( «), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75 and subject to Regulation (EEC) No 2744/75, as fixed in the Annex to amended Regula ­ tion (EEC) No 3225/89 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1989. For the Commission Ray MAC SHARRY Member of the Commission t1) OJ No L 281 , 1 . 11 . 1975, p. U. 0 OJ No L 274, 23. 9. 1989, p. 41 . 0 OJ No L 312, 27. 10 . 1989, p. 57. ¥) OJ No L 320, 1 . 11 . 1989, p. 76. O OJ No L 281,-1 . 11 . 1975, p. 65. M OJ No L 182, 3 . 7. 1987, p. 49. 7. 11 . 89 Official Journal of the European Communities No L 322/ 15 ANNEX to the Commission Regulation of 6 November 1989 altering the export refunds on malt (ECU/tonne) Product code Refund 1107 10 19 000 110710 99 000 1107 20 00 000 49,00 101,00 117,00 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).